At the outset, 
I would like to congratulate Mr. John Ashe on his 
election to the presidency of the General Assembly at 
its sixty-eighth session and wish him every success 
in fulfilling this highly responsible duty. We are also 
grateful to Mr. Vuk Jeremi. for his able presidency of 
General Assembly at its sixty-seventh session.

This year’s general debate is taking place during 
a period of serious threats and challenges to peace, 
security and sustainable development. Environmental, 
economic and social indicators demonstrate that 
the models for progress and development need to 
be modified and adapted. The theme of the current 
general debate, “The post-2015 development agenda: 
setting the stage”, is timely and topical in providing 

an opportunity for evaluating the progress achieved so 
far and identifying new ways of overcoming existing 
obstacles.

The Millennium Development Goals (MDGs), 
which were adopted to address extreme poverty and 
multiple other forms of deprivation and for defining 
future development priorities, are of key importance in 
making future positive differences in the world.

Azerbaijan recently became a donor country and 
contributes to the sustainable development efforts of 
countries in Africa, Asia and Latin America. This is a 
brand-new chapter in the history of my country and its 
activities in the international arena. A national entity, 
the Azerbaijan International Development Agency, 
which was established for that purpose, has already 
carried out various assistance programmes in more 
than 20 countries. The Heydar Aliyev Foundation 
has also conducted various humanitarian and social 
programmes.

The Food and Agriculture Organization of the 
United Nations recently commended Azerbaijan’s 
achievements in combating hunger and recognized that 
the country has accomplished the first MDG, namely, 
combating undernourishment. Moreover, gender 
equality, the empowerment of women and the fight 
against HIV/AIDS have also been identified as areas 
of progress.

One of the key elements that Azerbaijan is 
considering in the context of the post-2015 agenda is 
information and communications technology (ICT), 
which is a driving force of development and progress. 
To achieve the objective of ensuring improved access 
to ICT, efforts must be intensified to enhance regional 
synergies for promoting investment in ICT capacity-
building, refocusing tools and content so as to address 
the particular needs of populations and thus better 
deploying ICT in the service of sustainable development. 

In that connection, Azerbaijan has put forward 
a proposal to establish the Eurasian Connectivity 
Alliance, a regional platform in support of improved 
connectivity and greater cooperation in the field of 
ICT. We are encouraged by Member States’ support for 
that initiative through the adoption of resolution 67/298 
in September and look forward to further cooperation 
with interested Governments and other stakeholders.

The world is still witnessing violations of the 
fundamental norms and principles of international law. 
Hundreds of thousands of people throughout the world 
continue to suffer from acts of aggression, military 
occupation, ethnic cleansing and a prevailing culture of 
impunity for the most serious crimes of concern to the 
international community.

Twenty years ago, in 1993, the Security Council 
adopted four resolutions — resolutions 822 (1993), 853 
(1993), 874 (1993) and 884 (1993) — condemning the 
use of force against Azerbaijan and the occupation of its 
territories. In those resolutions, the Council reaffirmed 
respect for the sovereignty and territorial integrity of 
Azerbaijan, reconfirmed that the Nagorno Karabakh 
region is an integral part of Azerbaijan, and demanded 
the immediate, full and unconditional withdrawal of 
the occupying forces from all the occupied territories.

The resolutions also made specific reference to 
violations of international humanitarian law, including 
the violent displacement of a large number of civilians 
in Azerbaijan, attacks on civilians and the bombing of 
its territory.

A series of Security Council presidential statements 
on the issue adopted between 1992 and 1995 are phrased 
along the same lines. All in all, the aforementioned 
resolutions, which are clearly the most authoritative and 
binding rulings on the problem, acknowledge that acts 
of military force were committed against Azerbaijan 
and that such acts constitute a serious violation of 
international law.

To our deep regret, the Security Council’s principled 
demands, including, in the first place, the withdrawal 
of occupying forces from the occupied territories of 
Azerbaijan, have still not been implemented, and the 
mediation efforts conducted for more than 20 years 
within the framework of the Organization for Security 
and Cooperation in Europe (OSCE), have yet to yield 
results. Against that background, with a view to 
deflecting the attention of the international community 
from the urgent need to address the main problems 
caused by its continuing aggression against Azerbaijan, 
Armenia has been undertaking efforts to distort the 
actual situation and downplaying the relevance of 
Security Council resolutions and misinterpreting their 
provisions. Moreover, Armenia’s continued claims of 
annexation and the consistent measures it has been 
undertaking in the occupied territories of Azerbaijan 
with a view to further consolidating the status quo of 
the occupation and preventing the return of hundreds 
of thousands of internally displaced persons to their 



homeland represent an open challenge to the conflict-
resolution process and pose a serious threat to 
international and regional peace and security.

On our initiative at the United Nations in 2005 
and 2010, OSCE-led fact-finding and fact-assessment 
missions visited the occupied territories. Both missions 
documented the fact of illegal activities in those 
areas, involving, inter alia, the insertion of settlers, 
the extensive redrawing of boundaries, the changing 
of original geographic names, and the discriminatory 
treatment of cultural property and sacred sites. However, 
the missions’ recommendations remain just on paper. 
Moreover, the latest reports on the transfer of Syrian 
Armenians into the Nagorno Karabakh region and 
seven other adjacent occupied districts of Azerbaijan, 
along with other illegal activities, including efforts to 
operate flights into and out of those territories, provide 
yet more evidence of Armenia’s deliberate policy of 
annexing Azerbaijani land.

In that regard, it is critical that the international 
community continue to insist on the need for an 
immediate and unconditional end to all actions that 
are seriously obstructing the prospects of a negotiated 
peaceful settlement to the conflict. Armenia’s policy of 
annexation has absolutely no chance of succeeding. The 
Nagorno Karabakh region was, is and will always be an 
inalienable part of Azerbaijan. The only way to achieve 
a durable and lasting solution and to establish civilized 
relations between the two neighbouring States is to 
de-occupy Azerbaijani territories, fully re-establish 
the sovereignty and territorial integrity of Azerbaijan, 
and comply immediately with the inalienable right 
of refugees and internally displaced persons to 
return to their homes. That is what international 
law and the relevant Security Council resolutions 
require, something that can in no way be introduced 
as a bargaining chip during the conflict-settlement 
process. Above all, Azerbaijan will never compromise 
its territorial integrity or the rights and freedoms of 
its citizens. Without prejudice to its rights under the 
Charter of the United Nations, in particular those set 
forth in Article 51, Azerbaijan has embarked upon, and 
remains committed to, the conflict-settlement process.

We have no doubt that the Azerbaijani and 
Armenian communities of Nagorno Karabakh will 
one day live side by side in peace and dignity in this 
region of Azerbaijan. It is therefore essential and 
vital to continue efforts towards peace, agreement 
and coexistence between the two communities of the 
Nagorno Karabakh region. We consider those aspects 
to be an important part of the entire reconciliation 
process, which should be given the attention it deserves. 

Azerbaijan highly appreciates the principled 
stance of the States Members of the United Nations 
that has been expressed on issues that are important 
for Azerbaijan and pertaining to its sovereignty and 
territorial integrity. We count on the continued resolve 
of the international community to defend the purposes 
and principles of the Charter of the United Nations, as 
well as its strong solidarity with the just position of 
Azerbaijan.

We note the encouraging developments in the 
Middle East peace process with the resumption of direct 
negotiations between Israel and Palestine. The current 
situation of insecurity in the whole region necessitates 
progress in the peace process as never before. It is 
imperative that the parties demonstrate responsibility 
to sustain international efforts towards achieving the 
two-State solution and avoid actions that would risk 
undermining that objective. The economic, financial 
and humanitarian situation in Palestine requires 
continued international attention and assistance, 
particularly in order to ensure humanitarian aid for the 
region. 

In June, Azerbaijan hosted a conference of the 
Ministers for Foreign Affairs of the Organization of 
Islamic Cooperation on the establishment of an Islamic 
financial safety net in support of Palestine, as well as 
a donors conference in support of the city of Al-Quds. 
States members of the OIC and other international 
organizations attending the conferences pledged to 
contribute to improving Palestine’s economy, health 
care and education, as well as two infrastructure 
projects. 

We welcome yesterday’s adoption of Security Council 
resolution 2118 (2013), regarding the safeguarding and 
destruction of Syria’s chemical-weapon stockpiles. 
We hope that the unanimous and strong position 
demonstrated by the Council will contribute to finding 
a political solution to the conflict in Syria, putting an 
end to the suffering inflicted on the Syrian people and 
ensuring that all parties concerned comply with their 
obligations and commitments under international law. 
Azerbaijan strongly condemns the use of chemical 
weapons in Syria, particularly the resulting killing of 
civilians. Resolution 2118 (2013) affirms that the use 
of chemical weapons constitutes a serious violation of 


international law and qualifies such an act as a threat 
to international peace and security. By endorsing the 
Geneva communiqué of 30 June 2012 (S/2012/522, 
annex) and calling for the convening of an international 
conference on Syria, the Security Council paved the 
way for achieving a peaceful transition, stability and 
reconciliation. It is imperative that all parties cease 
armed violence, engage constructively in the political 
process and commit to the implementation of the 
Geneva communiqué.

In conclusion, I would like to express our hope 
that during the sixty-eighth session of the General 
Assembly, Member States will be able to take 
successful steps towards a stronger and more effective 
United Nations. We look forward to the continued 
commitment and engagement of the United Nations 
system, both in reinforcing the implementation of 
national development goals by individual countries and 
in ensuring the implementation of the decisions and 
resolutions adopted by the Organization.
